WO                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA




CHRISTOPHER A. WOODS, on behalf of            )
himself and the class he seeks to represent,  )
                                              )
                                   Plaintiff, )
                                              )
      vs.                                     )
                                              )
ALASKA STATE EMPLOYEES ASS’N/                 )
AFSCME LOCAL 52, AFL-CIO; and                 )
KELLY TSHIBAKA, Commissioner of               )
Administration for the State of Alaska,       )
                                              )          No. 3:20-cv-0074-HRH
                                 Defendants.  )
_______________________________________)



                                        ORDER

                             Motion for Summary Judgment

       Defendant Alaska State Employees Association/AFSCME Local 52 (“ASEA”) moves

for summary judgment.1 This motion is opposed by plaintiff Christopher A. Woods2 and

defendant Kelly Tshibaka.3 Oral argument was not requested and is not deemed necessary.



       1
       Docket No. 38.
       2
       Docket No. 40.
       3
       Docket No. 39.

                                               -1-


           Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 1 of 18
                                             Facts4

       Plaintiff is employed as a vocational instructor by the State of Alaska. Plaintiff is

employed in a bargaining unit that ASEA exclusively represents for purposes of collective

bargaining, the General Government Unit (“GGU”). Tshibaka is the Commissioner of the

Department of Administration for the State of Alaska and is the state official responsible for

the implementation of the State’s collective bargaining agreements with ASEA.

       Employees of the State of Alaska are not required to become union members as a

condition of employment. “Alaska law makes union membership for state employees

voluntary.” Creed v. Alaska State Employees Association/AFSCME Local 52, --- F.3d ---,

2020 WL 4004794, at *1 (D. Alaska 2020).

       Employees who sign union membership and dues deduction authorization forms

become ASEA members and pay union membership dues to ASEA by deductions from their

paychecks. ASEA members have membership rights including, for example, the right to vote

in union officer elections, run for union office, participate in the union’s internal affairs, be

elected or appointed to serve as a union steward, and vote on whether to ratify a collective

bargaining agreement applicable to their bargaining unit. ASEA members also have access

to members-only benefits, including, for example, discounts on various goods and services

including credit cards and rental cars; access to the GGU dental benefit, AFSCME’s free


       4
        Plaintiff and ASEA stipulated to the facts that they believed were material to the
instant motion for summary judgment. Docket No. 36. The facts as set out below are largely
taken from these stipulated facts.

                                               -2-


           Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 2 of 18
college benefit, and no-cost life insurance; and invitations to members-only events.

Non-members do not have these membership rights or access to these members-only benefits.

      The State and ASEA are currently parties to a collective bargaining agreement

effective from July 1, 2019 through June 20, 2022 (“the current CBA”). The current CBA

governs the terms and conditions of employment of state employees in the GGU bargaining

unit. In accordance with the current CBA, the State deducts union membership dues from

the wages of employees who signed a dues deduction authorization form, and remits those

dues to ASEA.

      Plaintiff first joined ASEA in June 2013. In April 2017, plaintiff volunteered and was

elected by the Mat-Su Chapter of ASEA to serve as a Union Steward for that chapter.

Plaintiff signed a new union membership and dues deduction authorization form on August

14, 2017. That authorization form provided:

             I hereby apply for or commit to maintain my membership in
             ASEA/AFSCME Local 52 and I agree to abide by its Constitu-
             tion and Bylaws. By this application, I authorize ASEA/
             AFSCME Local 52 and its successor or assign . . . to act as my
             exclusive bargaining representative for purposes of collective
             bargaining with respect to wages, hours and other terms and
             conditions of employment with my Employer.

             Effective immediately, I hereby voluntarily authorize and direct
             my Employer to deduct from my pay each period, regardless of
             whether I am or remain a member of ASEA, the amount of dues
             certified by ASEA, and as they may be adjusted periodically by
             ASEA. I further authorize my Employer to remit such amount
             monthly to the ASEA. My decision to pay my dues by way of
             payroll deduction, as opposed to other means of payment, is
             voluntary and not a condition of my employment.

                                            -3-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 3 of 18
               This voluntary authorization and assignment shall be irrevoca-
               ble, regardless of whether I am or remain a member of ASEA,
               for a period of one year from the date of execution or until the
               termination date of the collective bargaining agreement . . .
               between the Employer and the Union, whichever occurs sooner,
               and for year to year thereafter, unless I give the Employer and
               the Union written notice of revocation not less than ten (10)
               days and not more than twenty (20) before the end of any yearly
               period.[5]

Plaintiff also checked the box on the form that read: “Yes, I choose to be a union member.”6

       On June 27, 2018, the Supreme Court issued its decision in Janus v. American

Federation of State, County, and Municipal Employees, Council 31, 138 S. Ct. 2448 (2018).

Janus involved a challenge by an Illinois state employee to a state statute that authorized the

imposition of agency fees for nonunion members. Id. at 2461. The Court held that “States

and public-sector unions may no longer extract agency fees from nonconsenting employees”

because “[t]his procedure violates the First Amendment. . . .” Id. at 2486. The Court stated

that “[n]either an agency fee nor any other payment to the union may be deducted from a

nonmember’s wages, nor may any other attempt be made to collect such a payment, unless

the employee affirmatively consents to pay.” Id.

       Before the Supreme Court decided Janus, employees in the GGU bargaining unit who

did not choose to join ASEA were required to pay agency fees to ASEA to cover their share

of the cost of providing collective bargaining representation. The chargeable portion of

       5
        Union Membership Care/Payroll Deduction Authorization at 1, Exhibit G, Joint
Stipulation of Material Facts, Docket No. 36.
       6
        Id. at 2.

                                              -4-


           Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 4 of 18
agency fees was less than full member dues. At the time, these fees were authorized under

Supreme Court precedent and state law (AS 23.40.110(b)(2)). Immediately after the

Supreme Court issued its decision in Janus, the State stopped collecting and ASEA stopped

receiving agency fees from nonmembers.

       In September 2019, the State, pursuant to Administrative Order No. 312, stopped dues

deductions for state employees, including plaintiff. Administrative Order No. 312 was

“issue[d] to establish a procedure that ensures that the State of Alaska honors the First

Amendment free speech rights of state employees to choose whether or not to pay union dues

and fees through payroll deduction.”7 The procedure set out in Administrative Order No. 312

called for employees to provide their consent for the deduction of union dues or fees directly

to the State and gave employees the right to revoke their consent at any time.8 Legal action

between the State and ASEA over Administrative Order No. 312 ensued, and on October 3,

2019, a state court issued a temporary restraining order enjoining the State from implement-

ing Administrative Order No. 312 or changing the State’s union dues deduction practices.9

On November 5, 2019, the state court issued a preliminary injunction incorporating all of the

terms of the temporary restraining order. This preliminary injunction remains in place.




       7
       Administrative Order No. 312, Exhibit O at 1, Joint Stipulation of Material Facts,
Docket No. 36.
       8
        Id. at 3-4.
       9
        Exhibit P at 22-23, Joint Stipulation of Material Facts, Docket No. 36.

                                             -5-


           Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 5 of 18
       Plaintiff’s term as a union steward ended on September 30, 2019. On November 26,

2019, plaintiff sent ASEA a written resignation of his membership and objection to dues

deductions. Plaintiff was advised that he was not eligible to opt out of paying dues until June

2020.10 ASEA has treated plaintiff’s lawsuit as a revocation request and instructed the State

to stop making deductions from plaintiff’s wages as of July 25, 2020, the beginning of the

revocation window period stated in plaintiff’s August 14, 2017 dues authorization form.

       On April 1, 2020, plaintiff commenced this action on behalf of himself and others

similarly situated. Plaintiff’s complaint contains three counts. In Count I, plaintiff asserts

a § 1983 claim based on allegations that defendants have violated his First Amendment rights

by only allowing him to revoke his dues deduction authorization during one ten-day period

each year. In Count II, plaintiff asserts a § 1983 claim based on allegations that defendants

have deprived him of his First Amendment rights because they are deducting and collecting

union dues without clear and compelling evidence that he has waived his First Amendment

rights to free speech and association. In Count III, plaintiff asserts a § 1983 claim based on

allegations that the indemnification clause in the current CBA is void and unenforceable as

against public policy.

       ASEA now moves for summary judgment on all of plaintiff’s claims asserted against

it and defendant Tshibaka. Although Tshibaka has opposed the instant motion, ASEA



       10
        Email from Toya Winton to Christopher A. Woods, Exhibit K at 3, Joint Stipulation
of Material Facts, Docket No. 36.

                                              -6-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 6 of 18
contends that judgment should be granted in her favor was well as ASEA’s because

plaintiff’s claims against both defendants fail as a matter of law. “When a plaintiff’s claims

fail as a matter of law on a motion for summary judgment filed by one defendant, then all

defendants are entitled to a final judgment in their favor on those claims, regardless of

whether they joined in the motion.” HSBC Bank USA, N.A. v. Williston Investment Group

LLC, Case No. 2:17–CV–331 JCM (CWH), 2018 WL 2110599, at *3 (D. Nev. May 7, 2018)

(citing Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001)).

                                          Discussion

       Summary judgment is appropriate when there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

initial burden is on the moving party to show that there is an absence of genuine issues of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the moving party meets

its initial burden, then the non-moving party must set forth specific facts showing that there

is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

In deciding a motion for summary judgment, the court views the evidence of the non-movant

in the light most favorable to that party, and all justifiable inferences are also to be drawn in

its favor. Id. at 255. “‘[T]he court’s ultimate inquiry is to determine whether the ‘specific

facts’ set forth by the nonmoving party, coupled with undisputed background or contextual

facts, are such that a rational or reasonable jury might return a verdict in its favor based on

that evidence.’” Arandell Corp. v. Centerpoint Energy Services, Inc., 900 F.3d 623, 628–29


                                               -7-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 7 of 18
(9th Cir. 2018) (quoting T.W. Elec. Service, Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d

626, 631 (9th Cir. 1987)).

       All of plaintiff’s claims are § 1983 claims. “‘To state a claim under § 1983, a plaintiff

[1] must allege the violation of a right secured by the Constitution and laws of the United

States, and [2] must show that the alleged deprivation was committed by a person acting

under color of state law.’” Naffe v. Frey, 789 F.3d 1030, 1035–36 (9th Cir. 2015) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)). ASEA argues that plaintiff’s claims fail as to both

elements.

       First of all, ASEA argues that plaintiff’s claims against it fail because it was not acting

under color of state law.11 “‘[T]he under-color-of-state-law element of § 1983 excludes from

its reach merely private conduct, no matter how discriminatory or wrongful.’” Marsh v.

County of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (quoting Amer. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 50 (1999)). The court applies a “two-prong framework for

analyzing when governmental involvement in private action is itself sufficient in character

and impact that the government fairly can be viewed as responsible for the harm of which

the plaintiff complains.” Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 994 (9th Cir. 2013).

“The first prong asks whether the claimed constitutional deprivation resulted from the

exercise of some right or privilege created by the State or by a rule of conduct imposed by

the state or by a person for whom the State is responsible.” Id. (citation omitted). “The


       11
        ASEA only advances this argument on behalf of itself.

                                               -8-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 8 of 18
second prong determines whether the party charged with the deprivation could be described

in all fairness as a state actor.” Id.

       The Ninth Circuit recently held that the first prong was not met in a case in which

union members alleged that their First Amendment rights were violated because the dues

deduction forms that they signed, which were identical to the one signed by plaintiff in 2017,

“were signed without a constitutional waiver of rights.” Belgau v. Inslee, 975 F.3d 940, 947

(9th Cir. 2020). The Ninth Circuit concluded that “the ‘source of the alleged constitutional

harm’ is not a state statute or policy but the particular private agreement between the union

and Employees.” Id. (quoting Ohno, 723 F.3d at 994). ASEA argues that the same is true

here, that the source of plaintiff’s alleged constitutional harm is the private agreement

between him and ASEA.

       Plaintiff argues however that the first prong is met here because the dues deductions

at issue were made pursuant to a state statute, namely AS 23.40.220, which provides:

               Upon written authorization of a public employee within a
               bargaining unit, the public employer shall deduct from the
               payroll of the public employee the monthly amount of dues,
               fees, and other employee benefits as certified by the secretary of
               the exclusive bargaining representative and shall deliver it to the
               chief fiscal officer of the exclusive bargaining representative.

Plaintiff argues that his injury stems from this statute and the State’s agreement with ASEA

rather than his agreement with ASEA. Plaintiff argues that his injury did not result from the

dues deduction form because his constitutional rights were violated not because of some



                                               -9-


         Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 9 of 18
words on this form but rather because of “the State’s and ASEA’s seizure of monies for

union speech from [p]laintiff’s and [putative] class members’ wages.”12

       Belgau involved a state statute similar to AS 23.40.220 which “directed Washington

to collect the dues on behalf of [the union] from union members who authorized the

deduction.” Belgau, 975 F.3d at 946. Yet, despite this state statute, the Ninth Circuit found

that the “‘source of the alleged constitutional harm’ [was] not a state statute or policy but the

particular agreement between the union and Employees.” Id. at 947 (quoting Ohno, 723 F.3d

at 994). The same is true here. The source of plaintiff’s alleged constitutional harm is his

agreement with ASEA, not a state statute or policy, which means the first prong, the state

policy prong, has not been met.

       But even if there were some question as to whether the first prong was met here,

ASEA argues that the second prong, the state actor prong, has not been met. Plaintiff argues

that ASEA is a state actor under either the “public function” test or the “joint action” test.

“The former treats private actors as state actors when they perform a task or exercise powers

traditionally reserved to the government.” Ohno, 723 F.3d at 996. “The latter focuses on

whether state officials and private parties have acted in concert in effecting a particular

deprivation of constitutional rights.” Id. (citation omitted). “‘Joint action’ exists where the




       12
        Plaintiff’s Opposition to [ASEA’s] Motion for Summary Judgment at 16, Docket
No. 40 (emphasis omitted).

                                              -10-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 10 of 18
government affirms, authorizes, encourages, or facilitates unconstitutional conduct through

its involvement with a private party[.]” Id.

       Any argument that ASEA meets the “joint action” test is foreclosed by Belgau, which

involved the same issues and nearly identical facts as this case. There, the Ninth Circuit held

that the union was not a state actor under the joint action test. Belgau, 975 F.3d at 947.

       Any argument that ASEA meets the “public function” test is also foreclosed by

Belgau, in which the Ninth Circuit noted that the union did “not qualify as a state actor under

other tests the Supreme Court has articulated--the public function, the state compulsion, and

the governmental nexus tests.” Id. at 947 n.2. Contrary to plaintiff’s contention, the State

of Alaska has not partially delegated to ASEA how much it will pay its employees.

Moreover, paying employees is not a function that is “both traditionally and exclusively

governmental.” Lee v. Katz, 276 F.3d 550, 555 (9th Cir. 2002). Rather, it is a function that

every employer, private or public, carries out.

       Neither the joint action test nor the public function test is met here. Thus, ASEA is

not a state actor, which means all of plaintiff’s claims against ASEA fail because it was not

acting under color of state law.

       But even if it were acting under color of state law, ASEA argues that plaintiff’s claims

in Count I and II against it and defendant Tshibaka would still fail because plaintiff’s First

Amendment rights have not been violated. “Compelling a person to subsidize the speech of

other private speakers raises . . . First Amendment concerns.” Janus, 138 S. Ct. at 2464. It


                                               -11-


       Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 11 of 18
is a “bedrock principle that, except perhaps in the rarest of circumstances, no person in this

country may be compelled to subsidize speech by a third party that he or she does not wish

to support.” Harris v. Quinn, 573 U.S. 616, 656 (2014).

       In Count I, plaintiff contends that ASEA violated his First Amendment rights by

limiting his right to revoke his dues deduction authorization to a ten-day window each year.

This court recently rejected a similar argument in Creed, 2020 WL 4004794, at *7, because

the plaintiffs in that case had “affirmatively consented to pay union dues and agreed that their

consent could only be revoked during a specific period.” Id. “‘Each court that has examined

this issue has rejected the claim that Janus entitles union members to resign and stop paying

dues on their own—rather than on the contract’s—terms.’” Id. (quoting Hendrickson v.

AFSCME Council 18, 434 F. Supp. 3d 1014, 1024 (D.N.M. 2020)). Here, it is undisputed

that plaintiff affirmatively consented to pay union dues and agreed that his consent could

only be revoked during a specific period. As the Ninth Circuit recently observed, “”[t]he

First Amendment does not support [an employee’s] right to renege on [his] promise to join

and support the union. This promise was made in the context of a contractual relationship

between the union and its employees.” Belgau, 975 F.3d at 950. Thus, plaintiff’s § 1983

claim in Count I fails because there has been no violation of his First Amendment rights in

connection with the revocation window.

       Plaintiff’s and Tshibaka’s arguments to the contrary are unavailing Plaintiff argues

that this case is distinguishable from Creed because there, the plaintiffs did not “argu[e] that


                                             -12-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 12 of 18
the revocation window is itself unconstitutional.” Creed, 2020 WL 2004794, at *10. But

here, plaintiff contends he has alleged that the revocation window is unconstitutional.

Plaintiff also argues that Janus plainly applies to this case because he was required to

continue paying union dues after he resigned from the union. In other words, plaintiff argues

that when he resigned his union membership, he became a nonmember, which means that

“Janus governs the dues seizures at issue in this case.”13 Tshibaka similarly argues that

plaintiff’s First Amendment rights were violated after he withdrew his consent. Tshibaka

argues that “an employee has the constitutional right to stop associating with a union at any

time.”14

       But this is the very argument that the Ninth Circuit rejected in Belgau. There, the

plaintiffs had voluntarily joined the union and then “[a]fter the Janus decision,” notified the

union “that they no longer wanted to be union members or pay dues.” Belgau, 975 F.3d at

946. “However, pursuant to the terms of the revised membership agreements, Washington

continued to deduct union dues from [the] Employees’ wages under the irrevocable one-year

terms expired.” Id. The “Employees . . . argue[d] that the Court’s decision in Janus voided

the commitment they had made and now requires the state to insist on strict constitutional

waivers with respect to deduction of union dues.” Id. at 950. The Ninth Circuit rejected that


       13
           Plaintiff’s Opposition to [ASEA’s] Motion for Summary Judgment at 8, Docket No.
40.
       14
       Response of Defendant Kelly Tshibaka to Defendant ASEA’s Motion for Summary
Judgment at 14, Docket No. 39.

                                             -13-


       Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 13 of 18
argument, explaining that “[t]he First Amendment does not support Employees’ right to

renege on their promise to join and support the union.” Id.

       Similarly here, plaintiff voluntarily joined the union and agreed that he could only

revoke his dues authorization during a ten-day period each year. Nothing in Janus allows

him to avoid these commitments. As the Ninth Circuit explained, “‘[t]he First Amendment

[does not] provide a right to ‘disregard promises that would otherwise be enforced under

state law.’” Id. (quoting Cohen v. Cowles Media Co., 501 U.S. 663, 671 (1991)). Plaintiff’s

First Amendment rights have not been violated because he was only allowed to revoke his

dues deduction authorization during a specific ten-day window each year. Thus, plaintiff’s

First Amendment claim in Count I fails as a matter of law.

       In Count II, plaintiff contends that defendants violated his First Amendment rights

because they were deducting and collecting union dues without clear and compelling

evidence that he had waived his First Amendment rights to free speech and association. But,

the Ninth Circuit recently “join[ed] the swelling chorus of courts recognizing that Janus does

not extend a First Amendment right to avoid paying union dues.” Id. at 951. The Ninth

Circuit rejected the argument “that Janus requires . . . any waiver of the First Amendment

right to be ‘freely given and shown by clear and compelling’ evidence.” Id. at 951-52

(quoting Janus, 138 S. Ct. at 2486). The Ninth Circuit explained that Janus “in no way

created a new First Amendment waiver requirement for union members before dues are

deducted pursuant to a voluntary agreement.” Id. Because the plaintiffs in Belgau had


                                             -14-


       Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 14 of 18
“affirmatively consented to the deduction of union dues[,]” the Ninth Circuit held that there

had been no First Amendment violation. Id. at 944.

       Plaintiff, however, argues that his First Amendment rights were violated because the

dues deduction form does not provide a knowing and intelligent waiver of First Amendment

rights. Tshibaka similarly argues that the dues deduction form does not provide a clear

waiver of First Amendment rights. Plaintiff and Tshibaka appear to be arguing that the form

does not make it clear that the individual is waiving his First Amendment right to stop

associating with the union at a time of his choosing.

       This argument fails in light of Belgau. The Ninth Circuit “recogniz[ed] that Janus

does not extend a First Amendment right to avoid paying union dues.” Id. at 951. Yet, that

is exactly what plaintiff is arguing here. Thus, plaintiff’s First Amendment claim in Count

II fails as a matter of law.

       As for Count III, plaintiff’s claim in this count is based on allegations that the

indemnification clause in the current CBA is void and unenforceable as against public policy.

The indemnification clause in the current CBA provides that

               [t]he Union shall defend, indemnify, and save the Employer
               harmless against any and all claims, demands, suits, grievances,
               or other liability (including attorneys’ fees incurred by the
               Employer) that arise out of or by reason of actions taken by the
               Employer pursuant to this Article [which includes a provision on




                                             -15-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 15 of 18
              payroll deductions], except those actions caused by the Em-
              ployer’s negligence.[15]

Plaintiff alleges that maintenance of this clause violates his First Amendment rights and thus

it is void and unenforceable as against public policy.

       ASEA argues that even if it were acting under color of state law, which it was not,

plaintiff’s claim in Count III would fail for a lack of standing. “In order to have standing,

a plaintiff must establish an injury in fact, causation, and redressability.” Prescott v. County

of El Dorado, 298 F.3d 844, 846 (9th Cir. 2002). In Prescott, the court considered whether

“the plaintiffs lacked standing to challenge an indemnification provision in a collective

bargaining agreement.” Id. at 845. The indemnification “provision require[d] the union to

hold the employer harmless from any liability arising out of the collection of agency fees

from non-union members of the bargaining unit.” Id. The plaintiffs were “non-union

members of an agency shop bargaining unit employed by defendant El Dorado County,

California.” Id. “The only cognizable injury the plaintiffs allege[d was] that the union did

not give them adequate notice of the basis of the fees.” Id. Pursuant to Chicago Teachers

Union, Local No. 1 v. Hudson, 475 U.S. 292, 310 (1986), the union was required to “provide

notice of the basis of agency fees that plaintiffs must pay as members of an agency shop. .

. .” Id. at 846. The plaintiffs alleged that they had been injured because the union failed to

comply with the Hudson notice requirement. Id. The court found that there was no “causal


       15
       Current CBA, Art. 3, §3.06, page 8, Exhibit A, Joint Stipulation of Material Facts,
Docket No. 36.

                                             -16-


        Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 16 of 18
relationship” between this alleged injury and the indemnification provision. Id. The

plaintiffs had argued that there was such a relationship “because the Hudson notice

requirement is triggered by the collective bargaining agreement, and because the employer

has stipulated that it would not have entered into the collective bargaining agreement unless

it contained the indemnification clause, the indemnification clause is the legal cause of the

inadequate Hudson notice.” Id. But, the court found this causal relationship to be “too

remote[.]” Id. The court also found that the plaintiffs had failed to meet the redressability

requirement of standing because “[t]he remedy the plaintiffs seek, invalidation of the

indemnification clause, does not compensate plaintiffs for past violations of Hudson, nor

does it prevent future violations.” Id.

       Plaintiff argues that, unlike the plaintiffs in Prescott, he has standing. He contends

that his constitutional injury was the seizure of “union dues from [his] wages without clear

and convincing evidence that [he] consented to those deductions and waived [his] First

Amendment rights.”16 Plaintiff argues that the indemnification clause relieves the State of

its duty to not violate its employees’ First Amendment rights and therefore there is a causal

connection between his constitutional injury and the indemnification clause in the current

CBA.




       16
          Plaintiff’s Opposition to [ASEA’s] Motion for Summary Judgment at 24, Docket
No. 40.

                                            -17-


          Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 17 of 18
       But, as discussed above, there has been no violation of plaintiff’s First Amendment

rights. So, it follows that plaintiff’s challenge to the indemnification clause in the current

CBA fails for a lack of standing because he cannot show any injury in fact.

                                         Conclusion

       ASEA’s motion for summary judgment17 is granted. The clerk of court shall enter

judgment dismissing plaintiff’s complaint against ASEA and Tshibaka with prejudice.

              DATED at Anchorage, Alaska, this 27th day of October, 2020.

                                                    /s/ H. Russel Holland
                                                    United States District Judge




       17
        Docket No. 38.

                                             -18-


       Case 3:20-cv-00074-HRH Document 43 Filed 10/27/20 Page 18 of 18
